[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                     No. 09-15750                        AUGUST 31, 2010
                               ________________________                    JOHN LEY
                                                                            CLERK
                        D. C. Docket No. 09-00050-CV-HLM-4

MARTI R. MANSFIELD,


                                                                         Plaintiff-Appellant,

                                            versus

MICHAEL J. ASTRUE,
Commissioner of Social
Security Administration,

                                                                       Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                           _________________________
                                  (August 31, 2010)

Before TJOFLAT, CARNES and REAVLEY,* Circuit Judges.

PER CURIAM:

       *
        Honorable Thomas M. Reavley, United States Circuit Judge for the Fifth Circuit, sitting
by designation.
      Marti Rebecca Mansfield appeals the district court’s decision affirming the

Social Security Administration’s denial of her application for a period of disability

and disability insurance benefits. She contends that: (1) the ALJ erred by failing to

give substantial weight to the opinion of her treating physician; (2) the Appeals

Council inadequately explained its decision to deny review; and (3) the district

court erred in concluding that additional evidence Mansfield submitted to the

Appeals Council in support of her request for review would not have changed the

administrative result.

                                          I.

      In January 2005 Mansfield applied for a period of disability and disability

insurance benefits, claiming disability from fibromyalgia, multiple sclerosis, and

depression. After a hearing before an administrative law judge, her application

was denied in January 2008. The ALJ determined that Mansfield had several

severe impairments that prevented her from performing her past relevant work but

denied her application because he found that Mansfield retained the residual

functional capacity to perform jobs that existed in significant numbers in the

national economy. Mansfield requested review by the Appeals Council and

submitted additional evidence in support of her request. In February 2009 the

Appeals Council denied Mansfield’s request for review, and the Commissioner



                                          2
adopted the ALJ’s findings as final. Mansfield appealed to the district court, which

in turn adopted the magistrate judge’s recommendation to affirm the

Commissioner’s decision. This is Mansfield’s appeal from the district court’s

judgment.

                                          II.

      Mansfield contends that the ALJ erred by failing to give substantial weight

to the opinion of her treating physician, Dr. Kevin Brown, that she was unable to

perform any kind of gainful employment and should be considered permanently

disabled. “It is well-established that the testimony of a treating physician must be

given substantial or considerable weight unless good cause is shown to the

contrary.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1159 (11th Cir.

2004) (quotation marks omitted). “Good cause” exists when: “(1) [the] treating

physician’s opinion was not bolstered by the evidence; (2) [the] evidence

supported a contrary finding; or (3) [the] treating physician’s opinion was

conclusory or inconsistent with the doctor’s own medical records.” Phillips v.

Barnhart, 357 F.3d 1232, 1240–41 (11th Cir. 2004); see also Edwards v. Sullivan,

937 F.2d 580, 583–84 (11th Cir. 1991) (good cause existed where the treating

physician’s opinion was not supported by objective medical evidence and was

contradicted by the physician’s own clinical notes); McSwain v. Bowen, 814 F.2d



                                           3
617, 619 (11th Cir. 1987) (good cause existed where only the treating physician

concluded that the claimant was totally disabled and his opinion was not supported

by clinical evidence).

      Substantial evidence supports the ALJ’s decision not to give Dr. Brown’s

opinion significant weight. Dr. Brown’s opinion that Mansfield was unable to

perform any type of gainful employment was conclusory and not supported by

objective medical evidence. See Phillips, 357 F.3d at 1240–41; McSwain, 814

F.2d at 619. It also conflicted with the opinions of Mansfield’s non-treating

physicians that she was capable of carrying out simple instructions and that her

problems were due primarily to psychosocial stressors. Dr. Brown’s opinion that

Mansfield was permanently disabled is a legal conclusion reserved to the

Commissioner. See 20 C.F.R. §§ 404.1527(e), 416.927(e). The ALJ had good

cause to reject Dr. Brown’s opinion.

                                         III.

      In denying review of the ALJ’s decision, the Appeals Council stated that it

had considered the additional evidence Mansfield submitted but was denying

review because that evidence did not provide a basis for overturning the ALJ’s

decision. Mansfield contends that the Appeals Council inadequately explained its

decision to deny review. She argues that it was required to explain in non-



                                          4
conclusory terms why the additional evidence she submitted would not have

changed the administrative result.

      We disagree. When a claimant properly presents new evidence to the

Appeals Council and it denies review, “a reviewing court must consider whether

that new evidence renders the denial of benefits erroneous.” Ingram v. Comm’r of

Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir. 2007). Because a reviewing

court must evaluate the claimant’s evidence anew, the Appeals Council was not

required to provide a more thorough explanation than it did. See id.

                                        IV.

      Mansfield also contends that the district court erred in concluding that the

additional evidence she submitted to the Appeals Council would not have changed

the outcome of the ALJ’s decision. In support of her request for review, Mansfield

submitted: (1) medical records showing that Dr. William Naguszewski, a

neurologist, administered nerve conduction studies and an EMG in December 2007

and that those studies had abnormal results but showed no evidence of acute or

chronic denervation; (2) a “Visual Evoked Response Report” prepared by Dr.

Naguszewski showing that Mansfield’s visual acuity was 20/25; and (3) a

transcript of a statement that Dr. Naguszewski gave to Mansfield’s attorney in

which he stated that Mansfield qualified for a multiple sclerosis diagnosis and met



                                          5
the listing requirements of 11.09(B).

      The district court did not err in determining that the additional evidence

Mansfield submitted would not have changed the outcome of the ALJ’s decision.

Dr. Naguszewski’s multiple sclerosis diagnosis was not sufficient to establish that

Mansfield was disabled under the Social Security Act. See Carnes v. Sullivan, 936

F.2d 1215, 1218 (11th Cir. 1991). His opinion that Mansfield’s impairment met

listing 11.09(B) went to an issue that is reserved to the Commissioner, and it was

also based primarily on medical records that had been considered by the ALJ. See

20 C.F.R. §§ 404.1527(e), 416.927(e). The results of the nerve conduction studies

and “Visual Evoked Response Report” also failed to establish that the ALJ’s

decision was against the weight of the evidence in the record. The EMG showed

no evidence of acute or chronic denervation, and the Visual Evoked Response

Report at most only confirmed that Mansfield suffered from multiple sclerosis. No

error occurred.

      AFFIRMED.




                                          6